In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00231-CV


                               EMILY BORCHARDT, APPELLANT

                                                    V.

               MELINDA MONTFORD AND MARGARET MOORE, APPELLEES

                               On Appeal from the 126th District Court
                                       Travis County, Texas
            Trial Court No. D-1-GN-21-000046, Honorable Maya Guerra Gamble, Presiding

                                          January 13, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Emily Borchardt, appeals from the trial court’s final judgment. 1 Now

pending before this Court is Borchardt’s motion seeking voluntary dismissal of the appeal.

The Court finds that the motion complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
relief to which it would otherwise be entitled. As no decision of the Court has been

delivered to date, we grant the motion. The appeal is dismissed. Pursuant to the motion,

costs shall be taxed against the parties who incurred them. TEX. R. APP. P. 42.1(d). No

motion for rehearing will be entertained and our mandate will issue forthwith.

                                                       Per Curiam




                                            2